Case 2:18-cv-07241-CAS-PLA Document 141-11 Filed 07/02/21 Page 1 of 12 Page ID
                                  #:5428




       EXHIBIT 11
Case 2:18-cv-07241-CAS-PLA Document 141-11 Filed 07/02/21 Page 2 of 12 Page ID
                                  #:5429




  1 PAUL R. KIESEL (State Bar No. 119854)
      kiesel@kiesel.law
  2 MARIANA A. MCCONNELL (State Bar No. 273225)
      mcconnell@kiesel.law
  3 NICO L. BRANCOLINI (State Bar No. 318237)
       brancolini@kiesel.law
  4 KIESEL LAW LLP
      8648 Wilshire Boulevard
  5 Beverly Hills, California 90211-2910
      Telephone: (310) 854-4444
  6 Facsimile: (310) 854-0812

  7 NEVILLE L. JOHNSON (State Bar No. 66329)
      njohnson@jjllplaw.com
  8 DANIEL B. LIFSCHITZ (State Bar No. 285068)
      dlifschitz@jjllplaw.com
  9 JOHNSON & JOHNSON LLP
      439 North Canon Drive, Suite 200
 10 Beverly Hills, California 90210
      Telephone: (310) 975-1080
 11 Facsimile: (310) 975-1095

 12 Attorneys for KEVIN RISTO and
 13
      the CLASS

 14
                            UNITED STATES DISTRICT COURT
 15
                          CENTRAL DISTRICT OF CALIFORNIA
 16
 17
      KEVIN RISTO, on behalf of himself           Case No. 2:18-cv-07241-CAS-PLA
 18 and all others similarly situated,
                                                  Class Action
 19                Plaintiff,
 20         v.
                                                  NOTICE OF DEPOSITION OF
 21 SCREEN ACTORS GUILD-                          PATRICIA POLACH BY
      AMERICAN FEDERATION OF                      VIDEOCONFERENCE
 22 TELEVISION AND RADIO
      ARTISTS, a Delaware corporation;
 23 AMERICAN FEDERATION OF                        DATE:            November 11, 2020
      MUSICIANS OF THE UNITED                     TIME:            1:00 p.m.
 24   STATES AND CANADA, a California             LOCATION:        Videoconference
      nonprofit corporation; RAYMOND M.                            remote deposition
 25   HAIR, JR, an individual, as Trustee of
      the AFM and SAG-AFTRA Intellectual
 26   Property Rights Distribution Fund;
      TINO GAGLIARDI, an individual, as
 27   Trustee of the AFM and SAG-AFTRA
      Intellectual Property Rights Distribution
 28   Fund; DUNCAN CRABTREE-
                                                           NOTICE OF DEPOSITION OF PATRICIA
                                                              POLACH BY VIDEOCONFERENCE
Case 2:18-cv-07241-CAS-PLA Document 141-11 Filed 07/02/21 Page 3 of 12 Page ID
                                  #:5430




  1 IRELAND, an individual, as Trustee of
      the AFM and SAG-AFTRA Intellectual
  2 Property Rights Distribution Fund;
      STEFANIE TAUB, an individual, as
  3 Trustee of the AFM and SAG-AFTRA
      Intellectual Property Rights Distribution
  4 Fund; JON JOYCE, an individual, as
      Trustee of the AFM and SAG-AFTRA
  5 Intellectual Property Rights Distribution
      Fund; BRUCE BOUTON, an
  6 individual, as Trustee of the AFM and
      SAG-AFTRA Intellectual Property
  7 Rights Distribution Fund; and DOE
      RESPONDING PARTY 1-10,
  8
                    Responding Party.
  9

 10
              PLEASE TAKE NOTICE that, pursuant to Rule 30 of the Federal Rules of
 11
      Civil Procedure, Plaintiff KEVIN RISTO by and through his attorneys of record,
 12
      will take the deposition by videoconference, on oral examination, of
 13
      PATRICIA POLACH on                      1, 2020 at :00 .m. via remote deposition
 14
      link.
 15
              Said deposition will be taken pursuant to the FRCP, and continuing from
 16
      day to day, Saturdays, Sundays and legal holidays excluded, until completed.
 17
              PLEASE TAKE FURTHER NOTICE that the deposing party intends to
 18
      cause the proceedings to be recorded both stenographically, including by the
 19
      instant display of testimony, before a certified court reporter, and by
 20
      videotape.    The deposing party specifically reserves the right to use the videotape
 21
      at the time of trial. In light of the COVID pandemic and the social distancing
 22
      guidelines currently in effect, the deposition will be taken remotely pursuant to the
 23
      July 24, 2020 Order re Joint Stipulation to Set Remote Deposition Protocol.
 24
              If an interpreter is required, the undersigned must be notified in writing
 25
      at least five (5) days prior to the deposition date of the language spoken by
 26
      the deponent.
 27
      ///
 28

                                                  1        NOTICE OF DEPOSITION OF PATRICIA
                                                              POLACH BY VIDEOCONFERENCE
Case 2:18-cv-07241-CAS-PLA Document 141-11 Filed 07/02/21 Page 4 of 12 Page ID
                                  #:5431




  1        Attached hereto as Exhibit 1 is a copy of the Subpoena to Testify at a
  2 Deposition in a Civil Action.
  3
  4 DATED: October 22, 2020          Respectfully submitted,
  5                                   KIESEL LAW LLP
  6
                                      By: /s/ Mariana A. McConnell
  7                                          PAUL R. KIESEL
  8                                          MARIANA A. MCCONNELL
                                             NICO L. BRANCOLINI
  9                                          Attorneys for Plaintiff
 10
                                      JOHNSON & JOHNSON LLP
 11

 12                                   By: /s/ Daniel B. Lifschitz
 13
                                              NEVILLE L. JOHNSON
                                              DANIEL B. LIFSCHITZ
 14                                           Attorneys for Plaintiff
 15

 16
 17
 18

 19
 20
 21

 22

 23
 24

 25
 26

 27
 28

                                           2         NOTICE OF DEPOSITION OF PATRICIA
                                                        POLACH BY VIDEOCONFERENCE
Case 2:18-cv-07241-CAS-PLA Document 141-11 Filed 07/02/21 Page 5 of 12 Page ID
                                  #:5432
Case 2:18-cv-07241-CAS-PLA Document 141-11 Filed 07/02/21 Page 6 of 12 Page ID
                                  #:5433
Case 2:18-cv-07241-CAS-PLA Document 141-11 Filed 07/02/21 Page 7 of 12 Page ID
                                  #:5434
Case 2:18-cv-07241-CAS-PLA Document 141-11 Filed 07/02/21 Page 8 of 12 Page ID
                                  #:5435
Case 2:18-cv-07241-CAS-PLA Document 141-11 Filed 07/02/21 Page 9 of 12 Page ID
                                  #:5436
Case 2:18-cv-07241-CAS-PLA Document 141-11 Filed 07/02/21 Page 10 of 12 Page ID
                                   #:5437
Case 2:18-cv-07241-CAS-PLA Document 141-11 Filed 07/02/21 Page 11 of 12 Page ID
                                   #:5438




   1                                PROOF OF SERVICE
   2 STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
   3       At the time of service, I was over 18 years of age and not a party to this
     action. I am employed in the County of Los Angeles, State of California. My
   4 business address is 8648 Wilshire Boulevard, Beverly Hills, CA 90211-2910.

   5       On October 22, 2020, I served true copies of the following document(s)
     described as NOTICE OF DEPOSITION OF PATRICIA POLACH BY
   6 VIDEOCONFERENCE on the interested parties in this action as follows:

   7                          SEE ATTACHED SERVICE LIST
   8       BY E-MAIL OR ELECTRONIC TRANSMISSION: I caused a copy of
     the document(s) to be sent from e-mail address mcruz@kiesel.law to the persons at
   9 the e-mail addresses listed in the Service List. I did not receive, within a reasonable
     time after the transmission, any electronic message or other indication that the
  10 transmission was unsuccessful.
  11       I declare under penalty of perjury under the laws of the United States of
     America that the foregoing is true and correct and that I am employed in the office
  12 of a member of the bar of this Court at whose direction the service was made.

  13        Executed on October 22, 2020, at Beverly Hills, California.
  14

  15
                                                Melanie Cruz
  16

  17

  18
  19
  20

  21
  22

  23
  24
  25

  26

  27

  28


                                                                           PROOF OF SERVICE
Case 2:18-cv-07241-CAS-PLA Document 141-11 Filed 07/02/21 Page 12 of 12 Page ID
                                   #:5439




   1                                   SERVICE LIST
   2                                      ; Case No. 2:18-cv-07241-CAS-PLA
   3
   4 Andrew J. Thomas                           Attorneys for All Defendants
       Andrew G. Sullivan
   5
       JENNER & BLOCK LLP
   6 633 West 5th Street, Suite 3600
       Los Angeles, CA 90071
   7 Telephone: (213) 239-5100
       Facsimile: (213) 239-5199
   8 Emails: ajthomas@jenner.com
              agsullivan@jenner.com
   9                @jenner.com
  10 Neville L. Johnson                         Attorneys for Plaintiff and the Class
       Daniel B. Lifschitz
  11   JOHNSON & JOHNSON LLP
       439 North Canon Drive, Suite 200
  12   Beverly Hills, California 90210
       Telephone: 310-975-1080
  13   Facsimile: 310-975-1095
       Emails: njohnson@jjllplaw.com
  14           dlifschitz@jjllplaw.com
  15

  16
  17
  18

  19
  20
  21

  22

  23
  24

  25
  26

  27
  28


                                                                               SERVICE LIST
